

117 HRES 607 IH: Condemns President Biden’s failure to heed the advice of military and intelligence advisors about the speed and nature of the Taliban offensive, leading to a disorganized, chaotic, and abrupt evacuation of United States personnel and Afghan allies.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 607IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Waltz (for himself, Mr. McCarthy, Mr. Scalise, Ms. Stefanik, Mr. McCaul, Mr. Carl, Mr. Johnson of South Dakota, Mr. Cloud, Mr. Garcia of California, Mr. Steube, Mr. Keller, Mr. Hagedorn, Mr. Crenshaw, Mr. Buchanan, Mr. McKinley, Mr. Mast, Mr. Chabot, Mr. Buck, Mr. Newhouse, Mr. Hern, Mr. McClintock, Mr. Reschenthaler, Mrs. Walorski, Mr. Gonzalez of Ohio, Mr. Diaz-Balart, Mr. Meuser, Mr. Cawthorn, Mrs. Wagner, Mr. Palazzo, Ms. Salazar, Mr. Thompson of Pennsylvania, Mrs. McClain, Mr. Balderson, Mr. Kustoff, Mr. Wilson of South Carolina, Mrs. Cammack, Mr. Banks, Mr. Walberg, Mr. Hudson, Mr. Calvert, Mr. McHenry, Mr. Gimenez, Mr. Guthrie, Mrs. Fischbach, Mr. Johnson of Ohio, Mr. Long, Mr. Arrington, Mr. Murphy of North Carolina, Mr. Moore of Alabama, Mrs. Miller-Meeks, Mr. Bost, Mr. Mooney, Mr. Clyde, Mr. Hice of Georgia, Mr. Latta, Ms. Letlow, Mr. Crawford, Mr. LaTurner, Mr. Issa, Mr. Jackson, Mr. Rogers of Kentucky, Mr. Rutherford, Mr. Babin, Mr. Mann, Mr. C. Scott Franklin of Florida, Mr. Rouzer, Mr. Wittman, Mr. Jacobs of New York, Mr. Pfluger, Mr. Valadao, Mr. Carter of Georgia, Mr. Hill, Mr. Moolenaar, Ms. Foxx, Mr. Pence, Mr. Gallagher, Mrs. Harshbarger, Mrs. Hartzler, Mr. Emmer, Mr. Smucker, Mr. Stauber, Mr. Fleischmann, Mr. Huizenga, Mr. Nunes, Mr. Fitzpatrick, Mr. Norman, Mr. Smith of Missouri, Mr. Ferguson, Mr. Loudermilk, Mr. Johnson of Louisiana, Mr. Budd, Mr. Burchett, Mr. Duncan, Mr. Bilirakis, Mrs. Spartz, Mr. Allen, Mr. Posey, Mr. Cline, Mr. Higgins of Louisiana, Mr. Kelly of Pennsylvania, Mr. LaMalfa, Mr. Fitzgerald, Mr. Joyce of Ohio, Mr. Feenstra, Mr. Comer, Mr. Bentz, Mr. Estes, Ms. Malliotakis, Mr. Guest, Mr. Smith of Nebraska, Mr. Lucas, Mr. Meijer, Mr. Stewart, Ms. Mace, Mr. Amodei, Ms. Van Duyne, Mrs. Miller of West Virginia, Mr. Upton, Mrs. Bice of Oklahoma, Mr. Mullin, Mr. Zeldin, Mr. Wenstrup, Mr. Rice of South Carolina, Mrs. Lesko, Mr. Rodney Davis of Illinois, Mr. Steil, Mr. Smith of New Jersey, Mr. Bacon, Mr. Cole, Mrs. Kim of California, Mr. Luetkemeyer, Mr. Simpson, Mr. Brady, Mr. Garbarino, Mr. Williams of Texas, Mr. Bucshon, Mr. Hollingsworth, Mr. Armstrong, Mr. Barr, Mr. Palmer, Mr. Lamborn, Mr. Katko, Ms. Cheney, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemns President Biden’s failure to heed the advice of military and intelligence advisors about the speed and nature of the Taliban offensive, leading to a disorganized, chaotic, and abrupt evacuation of United States personnel and Afghan allies.Whereas despite increasing Taliban violence in the first three months of 2021 and intelligence that the Taliban and al-Qaida were maintaining close ties, on April 14, 2021, President Biden announced a full United States troop withdrawal from Afghanistan by September 11, 2021;Whereas in his April 14, 2021, announcement of full United States troop withdrawal, President Biden stated, We will not conduct a hasty rush to the exit and We’ll do it responsibly, deliberately, and safely, and flatly denied the assessments from his own intelligence community about prospects for the fall of the government in Kabul;Whereas, on July 6, 2021, the United States military withdrew from Bagram Air Base, Afghanistan, reportedly without notifying the base’s new Afghan commander;Whereas, on July 8, 2021, President Biden said that there’s going to be no circumstance where you see people being lifted off the roof of an embassy of the United States from Afghanistan, adding the likelihood there’s going to be the Taliban overrunning everything and owning the whole country is highly unlikely and moved up the September 11, 2021, withdrawal date to another arbitrary date of August 31, 2021;Whereas, on July 12, 2021, President Biden ordered 4-star General Austin Miller, Commander of NATO’s Resolute Support Mission and United States Forces-Afghanistan, to relinquish his position and depart Afghanistan, leaving the remaining United States presence without a seasoned leader in the face of a growing Taliban offensive;Whereas, on August 6, 2021, the first Provincial capital, Zaranj, fell to the Taliban since the signing of the United States-Taliban agreement, leading to a violent onslaught of offensives throughout other Provinces;Whereas, on August 15, 2021, the United States Embassy in Kabul was evacuated and Taliban fighters soon stood outside chanting Death to America;Whereas, as of August 23, 2021, the Department of State and Department of Defense were unable to provide the number of United States citizens and lawful permanent residents (LPRs) remaining in Afghanistan, including the status of Mark Frerichs who is held hostage, an estimate of how long it will take to evacuate this number of citizens and LPRs, and what efforts are being made to secure their return to the United States; andWhereas the Biden administration received countless letters, calls, and oversight questions from bipartisan Members of Congress over the last 7 months on plans for the withdrawal that received minimal response: Now, therefore, be itThat the House of Representatives—(1)condemns President Biden’s failure to heed the advice of military and intelligence advisors about the speed and nature of the Taliban offensive, leading to a disorganized, chaotic, and abrupt evacuation of United States personnel and Afghan allies;(2)condemns President Biden’s inability to present a coherent plan to prevent a Taliban takeover or prepare for the long-term counterterrorism effects of a withdrawal, to effectively plan for the evacuation of United States citizens, or to adequately respond to concerns from Congress about the need to rapidly take steps to evacuate our Afghan allies following his announcement of full United States troop withdrawal;(3)condemns the damage done to United States credibility, partnerships, and national security by the President’s abandonment of our Afghan allies, failure to consult with our NATO partners, and creation of a vacuum for terrorist networks and other United States adversaries to thrive in;(4)calls on the President to conduct a multi-agency accounting of United States military equipment and other resources left behind in Afghanistan, now in the hands of the Taliban or other groups, and immediately present a clear plan to Congress of how he intends to fill the intelligence gaps created by this chaotic withdrawal; and(5)calls on the President to commit to maintaining the evacuation operation as long as necessary to safely evacuate any United States citizen, lawful permanent resident, and Afghan partner that requests evacuation assistance and to utilize all United States military resources to ensure access to Hamid Karzai International Airport remains open and unobstructed.